IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                March 5, 2008
                               No. 07-20784
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

MARCOS ANTONIO CASTILLO, also known as Marcos Castillo, also known as
Marcos Castillos, also known as Cry-Baby, also known as Marco Castillo, also
known as Marco Antonio Castillo, also known as Marco Castillo-Calderon

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 4:07-CR-49-ALL


Before KING, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Marcos Antonio Castillo
raises arguments that are foreclosed by United States v. Lopez-Ortiz, 313 F.3d
225, 229-31 (5th Cir. 2002), which held that an immigration judge’s failure to
inform an alien of his eligibility for discretionary waiver of removal at his
removal proceeding did not render the proceeding fundamentally unfair. The


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 07-20784

Government’s motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED.




                                     2